DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The centrifugal blower and bladeless indirect viscous-shear blower (as recited in claim 4);
The circuit configure to realize a Peltier effect (as recited in claim 6); 
The cooling circuit (as recited in claim 13);
The bladeless indirect viscous-shear blower, (as recited in claim 13); and
The centrifugal blower (as recited in claim 15)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention could be directed to non-statutory subject matter.  
Claim 20 is drawn to a computer program product comprising a computer readable medium which could be interpreted as signal or carrier wave (i.e. a transitory computer readable medium). Such a signal or carrier wave is not directed to one of the statutory categories of invention (See MPEP 2106, II, A), but are directed to  judicially excepted subject matter. 
It is noted that computer programs embodied on a non-transitory computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a  product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves). 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the specification does not disclose enough information so that one of ordinary skill in the art could use the method of printing using a ferrofluidic template. 
The claimed subject matter appears to be an entirely new type of printing. That is, no prior art could be found providing any teaching of applying a magnetic field to a ferrofluidic template approximating a portion of an electronic document so that ink can be blown through the template onto a page. Thus a high level of detail would be required to explain how this invention works. However, the specification lacks many details that would allow one or ordinary skill in the art to make and use the invention. For example, in the schematic drawing shown in Fig. 1B, the magnetic field generator is shown spaced apart from the ferrofluidic template  by the ink and air mixture and the blower. It is not clear how the magnetic field generator can apply the magnetic field to the ferrofluid at this distance. It is not clear what this distance is or if the ink and air mixture and blower are actually located between the magnetic field generator and ferrofluidic template. Since there is no known prior art regarding this type of printing, one of ordinary skill in the art would have to perform undue experimentation to determine the proper placement of the magnetic field generator. 
One of ordinary skill in the printing art has little if any experience with ferrofluids thus, it would not be clear to one of ordinary skill in the art how the ferrofluid is contained. It appears that it would pass through the block/pass layer (at least in the template 116-1) or it would fall into the blower (in the template 116-2). 
Claims 11 and 20, have similar problems. 
Regarding claims 7-8, 11, and 16, the specification states that the block/pass layer is configured to provide a solid blocking layer while the ferrofluid is in a demagnetized state or provide a sized passing layer while the ferrofluid is in a magnetized state and that the pass layer can include a net-like, permeable, or semi-permeable medium. However, Applicant has not provided any examples of what this material may be of how this material is controlled to change between a block mode and a pass mode. Furthermore, it is not clear if the block/pass layer is changing states to provide this function or if it just passively provides these functions in response to the ferrofluid changing states. 
Claims 2-6, 9-10, 12-15, and 18-9 are rejected under 112(a) by virtue of inheriting the 112(a) problems of the above mentioned claims. 
	


Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 101, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10 have been indicated as containing allowable subject matter primarily for the step of applying a magnetic field to a ferrofluid to form a ferrofluidic template approximating a portion of the electronic document; and projecting ink through the ferrofluidic template and onto a page using a blower.
Claims 11-19 have been indicated as containing allowable subject matter primarily for a ferrofluidic template comprising a ferrofluid and configured to approximate a portion of an electronic document in response to the magnetic field; a blower configured to project ink particles through the ferrofluidic template; and a block/pass layer configured to transition from a block mode to a pass mode after the magnetic field is generated and before the blower projects the ink particles through the ferrofluidic template.
Claim 20 has been indicated as containing allowable subject matter primarily for the steps of applying a magnetic field to a ferrofluid to form a ferrofluidic template approximating a portion of the electronic document; and projecting ink through the ferrofluidic template and onto a page using a blower.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 1, 2021